Title: To Thomas Jefferson from Charles Thomson, 28 July 1780
From: Thomson, Charles
To: Jefferson, Thomas


[Philadelphia] 28 July 1780. Circular letter to the state executives enclosing a resolve of Congress of 27 July declaring that commissions for private armed vessels are hereafter to issue from the office of the secretary of Congress. Also enclosed are blank commissions to be filled out and substituted for those now in effect; bonds for them, as soon as executed, are to be transmitted to the secretary’s office.
